     Case 2:13-cr-00100-MCE-CKD Document 79 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:13-cr-0100 MCE CKD
12                       Respondent,
13           v.                                        ORDER
14    BARRY RHODES,
15                       Movant.
16

17          Movant, a federal prisoner proceeding with counsel, has filed a motion to vacate, set

18   aside, or correct his sentence pursuant to 28 U.S.C. § 2255. (ECF Nos. 37, 60.) The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On August 13, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on all parties and which contained notice to all parties that any objections to

23   the findings and recommendations were to be filed within fourteen days. (ECF No. 78.) Neither

24   party has filed objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28          1. The findings and recommendations filed August 13, 2020, (ECF No. 78) are
                                                       1
     Case 2:13-cr-00100-MCE-CKD Document 79 Filed 10/05/20 Page 2 of 2

 1   ADOPTED in full;
 2           2. Defendant’s Motion to Vacate, Set Aside, or Correct Sentence (ECF Nos. 37, 60) is
 3   DENIED.
 4           2. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 5   2253.
 6           IT IS SO ORDERED.
 7   Dated: October 4, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
